Citation Nr: 1502476	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-36 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for migraine headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with degenerative arthritis (hereinafter "lumbar spine disability"). 

4.  Entitlement to service connection for obstructive sleep apnea (OSA) (also claimed as a sleep disorder), to include as secondary to service-connected PTSD and/or a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2010, August 2010 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied granting an increased evaluation in excess of 30 percent for PTSD; granted service connection for a lumbar spine disability and assigned a 10 percent evaluation; and denied service connection for a sleep disorder, to include as secondary to service-connected PTSD, respectively.  The Veteran appealed for a higher evaluation for his PTSD and lumbar spine disability and for service connection for a sleep disorder.

In August 2013, the Board, in pertinent part, denied granting an initial evaluation in excess of 10 percent for a lumbar spine disability; granted a separate noncompensable evaluation for migraine headaches; and remanded the increased evaluation claim for PTSD and service connection claim for a sleep disorder for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the RO issued a July 2014 rating decision discontinuing the separate evaluations for the Veteran's service-connected PTSD and his service-connected residuals of a TBI, which had been evaluated as 40 percent disabling.  The RO combined the evaluations for TBI and PTSD for a 70 percent evaluation, effective March 20, 2014.  The Veteran continues to appeal for a higher evaluation for his PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  The evaluation of the Veteran's residuals of a TBI are not currently on appeal.  

The claims for an initial evaluation in excess of 10 percent for a lumbar spine disability and for an initial compensable evaluation for migraine headaches were then the subject of a July 2014 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the August 2013 Board decision and remanded the matter for compliance with the terms of JMPR.  

In December 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

The issues of entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, entitlement to an evaluation in excess of 30 percent for migraine headaches and entitlement to service connection for OSA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Throughout the appeal period, the Veteran's migraine headaches more nearly approximate very characteristic prostrating attacks occurring on average once a month over the last several months.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

With regard to the increased evaluation claim, the September 2009 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

During the relevant appeal period, the Veteran underwent VA examinations in December 2009, March 2011, September 2011, and March 2014 to assess the current severity of his PTSD and migraine headaches.  The VA examinations are adequate, as they are predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his PTSD or migraine headaches have worsened since his most recent VA examinations.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  



	PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 27, 2007.  As previously discussed above, the RO combined the evaluations for PTSD and a TBI for a 70 percent evaluation, effective March 20, 2014, under 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045-9411 (2014).  

As the evaluation of the Veteran's TBI is not currently on appeal, Diagnostic Code 8045 will not be discussed.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

At a December 2009 VA psychiatric examination, the Veteran reported worsening PTSD symptoms, including difficulty falling and staying asleep (getting four to five hours of sleep), nervousness in large crowds, avoiding overpasses while driving, irritability, being socially withdrawn, hypervigilant (e.g., constantly checking windows, doors and using a security light at night) and sometimes feeling panicky while driving.  He was currently getting counseling and taking medication for his PTSD and depression.  He currently lived with his wife (married since 1993), five-year old grandson and mother-in-law.  He worked from home for his own non-profit organization which financially helped soldiers and their families.  He attended community college but had difficulty with crowds.  He currently attended the University of Phoenix.  He described his typical day as waking up at 5:30 in the morning, getting his grandson ready for the day, caring for his mother-in-law, who had dementia, and cleaning the house.  He did not have friends with whom he socialized.  His wife had to be present when he went to the grocery store, to the movies and to restaurants, because he felt nervous and tense in crowds.  He had to sit facing the entrance of restaurants, but not next to a window.  He went to sleep at 1:00 in the morning and would wake up if he heard loud noises, like his dog barking or a loud car, and then he would have difficulty falling back asleep.  

Upon objective evaluation, the December 2009 VA examiner found that the Veteran was neatly and cleanly dressed with good hygiene and grooming; was pleasant and cooperative; had an appropriate mood and good eye contact; exhibited no inappropriate behavior during the interview; was oriented to person, place, time, and situation; had no impairment of thought process or of communication; had goal oriented and logical speech; had a good long-term memory, but had an impaired short-term memory (e.g., his wife had to write things down for him or he forgot what to do); had sleep impairment; had no panic attacks; described his mood as getting angry a lot, but had no impaired impulse control; had no delusions or hallucinations and no obsessive or ritualistic behavior; and was not homicidal or suicidal, but wondered why fellow soldier died instead of him.  The VA examiner found that the Veteran's PTSD symptoms included daily and distressing memories (three to four times a week), engaged in avoidance behavior, had a markedly diminished interest and participation in life activities, was detached from others, except for his wife, had difficulty falling and staying asleep, and had increased problems with irritability, difficulty concentrating which affected his short term memory and being hypervigilant.  The VA examiner continued his PTSD diagnosis and assigned a GAF score of 43.  The VA examiner found that the Veteran's hyperarousal made it difficult to work or socialize with others and that his concentration problems would interfere with learning on a job and schooling.  

At a March 2011 VA psychiatric examination, the Veteran reported having recurring nightmares three to four times a week, panic attacks in crowds, feeling tense, angry and irritable, poor sleep with frequent awakenings, no interest in activities that he used to enjoy, like woodworking, and socialized with his one friend once a week.  He only had contact with his siblings over the internet.  He had contact with his two daughters.  He currently worked full-time driving an airport shuttle bus.  He described having many days where he was able unable to function, but he forced himself to work regularly for financial reasons.  Upon objective evaluation, the VA examiner found that the Veteran was able to maintain minimal personal hygiene; had very poor eye contact during the interview; appeared drowsy, but his behavior was not grossly inappropriate; was oriented to person, place, and time; had no gross impairment of thought or communication; admitted to some memory impairment and concentration problems; had suicidal thoughts about six months to a year prior; had no homicidal thoughts; and had no delusions or hallucinations.  The VA examiner found that the Veteran had PTSD symptoms of frequent nightmares, intrusive memories, crowd avoidance, detachment and numbness from people, impaired sleep, irritability, easily startled, survivor's guilt, disillusionment and demoralization.  The VA examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 50.  

At a September 2011 VA psychiatric examination, the Veteran reported having avoidance behaviors, depression, anxiety, flashbacks, anhedonia, irrational fears, agitation, poor anger control, poor relationships with others, except for his wife, poor sleep, and a lack of ability to appreciate or enjoy activities.  Upon objective evaluation, the VA examiner found that the Veteran was able to maintain minimal hygiene; had normal interpersonal behaviors and eye contact; had no impairment of thought processes; had relevant, logical, clear and constant speech; was fully oriented to person, place, name, date, age, and purpose; had mild difficulties with attention and concentration; had impaired memory for immediate, recent or remote memories; had mild ritualistic behaviors to calm himself (e.g., repetitive words and gestures); had very high anxiety; exhibited hypervigilance during the interview (one mild panic reaction after a loud noise in another room); had anger control problems (e.g., he got into fights within the past year); and had no delusions or hallucinations and no homicidal and suicidal thoughts.  The VA examiner noted that the Veteran had daily to weekly moderate to severe symptoms of flashbacks, nightmares, anxiety, hypervigilance, avoidance behaviors, panic attacks, difficulty falling and staying asleep, ruminations, irrational fears, lack of leisure, memory problems and anhedonia.  The VA examiner found that his depression and anxiety disrupted his sleep; his poor sleep interfered with his frustration tolerance and memory; he had few activities due to social avoidance; he had to have his wife with him or he would panic; his flashbacks interfered with social relationships; and he engaged in mild ritualistic behavior to modify his anxiety.  

A December 2012 VA treatment record reflects that the Veteran complained of having erratic sleep and a reduction in the intensity of his irritability and anger due to his medication.  He reported going to school to obtain a degree in social work.  The VA treating physician diagnosed the Veteran with chronic PTSD and assigned a GAF of 50.  

At a March 2014 VA psychiatric examination, the Veteran reported having daily nightmares and intrusive memories; occasional flashbacks and panic attacks; avoidance behavior (e.g., loud noises, smoke plumes, petroleum odors, Middle Eastern people, and watching television about war); hypervigilant behavior (e.g., adding security features to his home, keeping a dog outside to alert to intruders and repeatedly checking the house); feeling anxious and needing his wife to be present; being easily startled and responding defensively; significant sleep disturbance with sleep delayed by thoughts of survivor's guilt and waking to noises with difficulty returning to sleep; concentration and memory problems (e.g., burning food while cooking, requiring supervision to take medication, using a checklist to remember items and constantly checking destination sheet while driving for work); irritability; and anger (e.g., slamming the doors at home).  The Veteran remained employed as a limousine driver and described his employer as supportive allowing him to leave work early or take time off when he sleep disturbance and anxiety symptoms interfered with his ability to work.  He reported missing up to three days of work due to his symptoms.  He also said he maintained telephone contact with his wife at work to help him with his anxiety and his occasional flashbacks.  He continued to operate his non-profit business working 15 hours a week.  In April 2013, he obtained a degree in human services from the University of Phoenix.  He avoided leisure activities because crowds made him anxious and he panicked when he was separated from his wife in public places like the grocery store.  He sometimes shopped independently, but still remained in contact with his wife by phone.  He did have friends within a small Veteran community, but felt uncomfortable relating to non-Veterans.  

Upon objective evaluation, the March 2014 VA examiner found that the Veteran was casually dressed and groomed; had good posture and eye contact; was well oriented and cooperative during the interview; had a mild to moderately anxious and depressed mood; had an appropriate affect; had speech consistent with affect; and had occasional tangential and circumstantial thought process, but responded appropriately and was easily directed to direct questioning.  The VA examiner noted that his account was suggestive of disturbance of memory and concentration.  The VA examiner found that the Veteran had symptoms of depressed mood, anxiety, panic attacks, near-continuous panic or depression affecting his ability to function independently, appropriately or effectively, chronic sleep impairment, mild memory loss problems with concentration, hypervigilance, exaggerated startle response, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  

Based on a careful review of all of the evidence and apply the benefit of the doubt doctrine, the Board finds that a 70 percent evaluation more nearly approximates the Veteran's PTSD disability picture throughout the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53.

As described in detail above, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the appeal period, the Veteran consistently reported having chronic difficulty falling and staying asleep, which was found to impact his memory and concentration, his performance at work, and his frustration tolerance.  He was unable to perform outside activities independently or engage socially, because he would have panic attacks, flashbacks and engaged in hypervigilant behavior.  He mostly socialized only with his wife.  The Veteran had no interest in leisure activities.  He used ritualistic words and gestures to control his anxiety.  The Veteran was able to complete school and obtain a degree, but he attended an online university, as he could not handle crowds.  Although he had maintained employment with the same employer for about four years, he admitted to being forgetful about his destination while driving and needing to remain in contact with his wife at work to cope with his anxiety.  He also reported losing significant time at work due to his PTSD symptoms.  Thus, the Board concludes that a 70 percent evaluation throughout the appeal period is warranted.

The Board recognizes that as of March 20, 2014, the Veteran has a combined 70 percent evaluation for his service-connected TBI and PTSD.  However, the Board finds that during this period, the Veteran's service-connected PTSD, separate and apart from his service-connected TBI, warrant a separate and higher evaluation.  Therefore, the Board concludes that as of March 20, 2014, the Veteran's previous 40 percent evaluation for his service-connected TBI, which is not currently on appeal, should be reinstated, and his PTSD should be evaluated as 70 percent disabling.  

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of chronic sleep impairment, panic attacks, ritualistic behavior, feelings of detachment, lack of interest in activities, irritability, anger, problems with memory and concentration, hypervigilance, exaggerated startle response, flashbacks and nightmares.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

	Migraine Headaches

The Veteran's migraine headaches have been evaluated as noncompensable under 38 C.F.R. § 4124a, Diagnostic Code 8100, effective August 23, 2008.  

Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

As background, the Veteran experienced a traumatic brain injury while in-service resulting in among other symptoms, chronic headaches.  The Veteran's chronic headaches were initially evaluated as a residual of his TBI and then, as discussed above, in an August 2013 Board decision, he received a separate noncompensable evaluation for migraine headaches. 

At a November 2007 VA examination, the Veteran reported experiencing weekly headaches which he treated with Tylenol as needed.  The VA examiner noted that most of the Veteran's attacks were prostrating and lasted for hours.  Following an objective evaluation, the Veteran was diagnosed with migraine headaches.  The VA examiner noted that the Veteran was debilitated with severe headaches.  

At a December 2007 VA examination for his TBI, the Veteran reported seven to eight episodes of headaches each month sometimes associated with nausea.  His headaches lasted several hours and sometimes caused him to wake up at night.  He also experienced sensitivity to sound.  

A January 2008 VA treatment record reflects that the Veteran's headaches were throbbing with associated nausea, photophobia, sonophobia, and occasional tingling in his fingertips.  He reported experiencing occasional blurry vision, but no vision loss.  He said the headaches occurred daily and lasted all day.  Sleeping in a dark, quiet room would sometime improve his headaches.  

At a May 2010 VA examination for his TBI, the Veteran reported daily moderate to severe headaches lasting all day.  He continued to report sensitivity to light and sound.  He also reported experiencing marked fatigue.  

At a September 2011 VA examination for his TBI, the Veteran reported having continuous headaches that varied in intensity and worsened with loud noises and bright lights.  He said the headaches involved his entire head.  He described the headaches as pounding and like someone was beating him in the head.  He experienced relief from his headaches when he slept.  He continued to work despite his headaches, but it took him longer to accomplish tasks.  

At a May 2014 VA examination for his migraine headaches, the Veteran reported constant, throbbing headache pain on both sides of his head every day with associated symptoms of nausea and sensitivity to light and sound.  He treated his headaches with prescription medication.  His headaches affected his ability to concentrate and impeded his ability to work as a commercial driver.  The VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  

Based on a careful review of the all the evidence of record, the Board finds that the Veteran's migraine headaches are 30 percent disabling throughout the entire appeal period.  There is conflicting medical evidence as to whether the Veteran's headaches are prostrating.  However, based on the November 2007 VA examiner's findings that most of the Veteran's weekly headaches were prostrating and his severe headaches were debilitating as well as the Veteran's own lay testimony that his headaches were throbbing and caused nausea, fatigue, sensitivity to light and sound, the Board finds that overall the Veteran's headaches are prostrating.  Therefore, resolving all reasonable doubt in favor of the Veteran, his service-connected migraine headaches warrant a 30 percent evaluation.  

The Board has considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected migraine headaches are manifested by symptoms of headache pain, nausea, fatigue, photophobia, and sonophobia.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The separate 40 percent evaluation for a TBI should be reinstated as of March 20, 2014.  

Entitlement to a 30 percent evaluation for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In July 2014, the Court vacated and remanded, in part, the August 2013 Board decision that denied the Veteran's claim for an initial evaluation in excess of 10 percent for his service-connected lumbar spine disability.  The July 2014 JMPR, noted that the parties agreed that the Board's reliance on the May 2010 VA spine examination was inadequate for effective judicial review.  The Veteran had described his flare-ups and their functional effects, but the VA examiner had failed to opine as to any additional limitation of functional ability during flare-ups.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board also finds that a subsequent March 2014 VA spine examination was inadequate because it failed to make any findings as to range of motion, including repetitive use, and any functional loss.  Therefore, a new VA examination of the Veteran's service-connected lumbar spine disability is required on remand to assess the current severity of his lumbar spine disability and make specific findings as to any functional limitations due to flare-ups.  

The Board finds that the record suggests that the Veteran may be entitled to an evaluation higher than 30 percent for his service-connected migraine headaches.  A December 2014 correspondence discussed a purported July 2014 notice of disagreement (NOD), which described worsening symptoms of the Veteran's migraine headaches and their functional effects.  However, the record does not currently appear to include such NOD or similar document.  Therefore, the Board finds that a remand is required to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The AOJ should also provide the Veteran with a new VA examination to assess the current severity of his migraine headaches. 

The Veteran originally claimed entitlement to service connection for a sleep disorder, to include as secondary to his service-connected PTSD.  However, at the time that he filed his claim in August 2009, he did not have a specific sleep disorder diagnosis.  The Veteran was diagnosed with obstructive sleep apnea in November 2013.  See November 2013 private polysomnogram report.  The Veteran later argued that his OSA was caused or related to his service-connected TBI.  See December 2014 statement.  The Board finds that a remand is required as there is insufficient evidence to decide the Veteran's claim for service connection for OSA.  

Currently, the record includes several conflicting and sometimes speculative opinions as to the etiology of the Veteran's sleep disorder/OSA, including any relationship his OSA may have to his service-connected PTSD.  A September 2011 VA examiner, who had performed a psychiatric evaluation, opined that the Veteran's undiagnosed sleep disorder was a separate and distinct disorder that was related to his PTSD as the sleep disorder symptoms began as part and parcel to his developing PTSD.  The VA examiner referred to the Veteran's in-service complaints of being unable to sleep as due to stress and a developing PTSD.  See September 2011 VA examination report.  

Following a psychiatric examination and review of the Veteran's sleep study, a March 2014 VA examiner opined that it was at least as likely as not that the Veteran's sleep disturbance was not a separate disorder and was primarily due to his PTSD.  As the Veteran's PTSD symptoms were reported to have occurred in connection with an in-service improvised explosive device (IED) explosion and his complaint of being unable to sleep occurred shortly thereafter, the March 2014 VA examiner found that the Veteran's sleep problems were due to anxiety.  However, the March 2014 VA examiner also found that the Veteran likely had a mild sleep disturbance that was due to his OSA.  

The record includes a June 2014 VA opinion which states that it was less likely as not that the Veteran's current OSA was incurred or related to his subjective complaints of sleep problems in service.  The June 2014 VA examiner found that the Veteran's service treatment records did not contain any cardinal signs of OSA and noted that the Veteran denied feeling tired after sleeping.  See July 2007 Post-Deployment Health Assessment.

The Board observes that the Veteran was not previously afforded a VA examination for his OSA.  Therefore, on remand, the AOJ should obtain a VA examination for his OSA.  The VA examiner should then provide an opinion reconciling the conflicting medical evidence and determine whether the Veteran's diagnosed OSA is etiologically related to his in-service complaints of sleep problems or whether it was caused or aggravated by his service-connected PTSD.  

In addition, as the Veteran has argued, and the evidence suggests, that the Veteran's service-connected TBI may be related to his diagnosed OSA, a VA opinion to determine whether his OSA was caused or aggravated by his service-connected TBI is also required on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's lumbar spine disability, migraine headaches, OSA, PTSD and TBI that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  The AOJ should request that the Veteran provide a copy of the July 2014 notice of disagreement or similar document, as discussed in the Veteran's December 2014 correspondence.

3.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected degenerative disc disease of the thoracolumbar spine with degenerative arthritis.  This includes, but is not limited to, determining his range of motion and whether there is additional functional loss or other impairment due to flare-ups on account of pain, weakness, premature or excess fatigability, and incoordination.  

The VA examiner should also address whether the Veteran has any incapacitating episodes due to his intervertebral disc syndrome.  See March 2014 VA examination.  

All necessary tests should be conducted.

The claims file, including access to the electronic record and a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  In conjunction with the above, the AOJ should schedule the Veteran with a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected migraine headaches.  

All necessary tests should be conducted.

The claims file, including access to the electronic record and a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

5.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's currently diagnosed OSA.  

The claims file, including access to the electronic record and a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA was caused or permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected PTSD and/or service-connected TBI?

In providing the above opinions, the examiner should consider the following: 

The Veteran's in-service complaint of possible sleep problems and being unable to sleep.  See August 2007 Report of Medical Assessment.  

The November 2013 private physician who noted that the Veteran's poor sleep efficiency may be consistent with insomnia.  See November 2013 private polysomnogram report.  

The examiner should also consider and address the conflicting medical evidence as to whether the Veteran's OSA was etiologically related to his in-service complaints of sleep problems or whether his OSA was related to his service-connected PTSD.  See September 2011, March 2014, and June 2014 VA examination reports.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

6.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


